Citation Nr: 1435313	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-48 179	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent and an increased rating in excess of 50 percent from January 3, 2012, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1963 to November 1977.  He is a Vietnam veteran who earned the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

On July 24, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On July 24, 2013, VA received written correspondence from the Veteran indicating his desire to withdraw the claim for increased Schedular evaluations for PTSD.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
WILLIAM H. DONNELLY
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


